Exhibit 10.3

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement (this “Amendment”) is made
and entered into as of September 14, 2020, by and between PACIFIC WESTERN BANK,
a California state chartered bank (“Bank”), and ADICET BIO, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of April 28, 2020 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

 

1)

The following defined term in Exhibit A to the Agreement is hereby amended and
restated, as follows:

“Credit Card Line” means a Credit Extension of up to $250,000, to be used
exclusively for the provision of Credit Card Services.

 

2)

Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

3)

Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 

4)

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

 

5)

As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance satisfactory to Bank, the following:

 

  a)

this Amendment, duly executed by Borrower;

 

  b)

payment for all Bank Expenses incurred through the date of this Amendment,
including Bank’s expenses for the documentation of this Amendment and any UCC,
good standing or intellectual property search or filing fees, which may be
debited from any of Borrower’s accounts; and



--------------------------------------------------------------------------------

  c)

such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

ADICET BIO, INC.    PACIFIC WESTERN BANK By: /s/ Anil
Singhal                                            By: /s/ Steve
Kent                                         Name: Anil
Singhal                                            Name: Steve
Kent                                         Title: Chief Executive
Officer                            Title: Vice
President                                    

 

 

3